Citation Nr: 0311291	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-08987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran served on active duty from August 1980 to March 
1988.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2000 RO decision which denied an 
increase in a 20 percent rating for a low back disability 
(residuals of a compression fracture of the L2 vertebra). 

In December 2002, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
development of the evidence on the issue on appeal.  The 
development, including obtaining more medical records and 
providing a May 2003 VA examination, has been completed.  
However, the regulation which permitted the Board to develop 
evidence was recently invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of this, the 
additional evidence should first be reviewed by the RO.

The Board also notes that the veteran was scheduled for a 
Board hearing at the RO (Travel Board hearing) for June 2002; 
he cancelled the hearing and requested another; and he failed 
to report for a Travel Board hearing rescheduled for 
September 2002.  In February 2003, the Board received 
correspondence from the veteran and his representative, again 
requesting a Travel Board hearing at the RO.  There is a 
limit to how many times a Travel Board hearing may be 
rescheduled, but under the circumstances of this case, the 
veteran should be given another opportunity to appear for 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002). 

In view of the foregoing, the case is remanded for the 
following: 

1.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for an increased rating for a low 
back disability, with particular 
attention to evidence received since the 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond.

2.  If the above RO review does not grant 
the claim for an increased rating for a 
low back disability, the RO should again 
schedule the veteran for a Travel Board 
hearing on this issue.  After such 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


